Joseph Armitage the Assigne of Henry Tucker and Samuel Bennett plaint. agt Major Thomas Savage Deft in an action or actions of debt of about Forty Five pounds of Henry Tuckers, and of about one hundred pounds of Samuel Bennets due by three Judgements of a Court held at Salem; which debts the sd Savage promised to pay, in that speciall Court wherein hee recovered the Jron workes, the sd Tucker and Bennett being two of the workemen, with forbearance from the yeare. 1656. according to attachmt datd 3d July. 1676. . . . The Jury . . . founde for the Defendt costs of Court.